Citation Nr: 1613557	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-46 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from November 1974 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the matter was later transferred to the Roanoke, Virginia RO.

In February 2012, the Veteran provided testimony before the undersigned Veterans Law Judge at the VA Central Office (CO).  A transcript of the hearing is of record.  

In April 2014, this matter was last before the Board, at which time it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Board remanded the matter for stressor development.  That development was completed.  However, a review of the electronic claims file reveals that the AOJ did not issue a Supplemental Statement of the Case (SSOC) addressing the evidence developed and obtained by VA.  The Veteran's representative requests that the case be remanded to correct this procedural error.  See February 2016 Appellant's Post-remand Brief.  As such, the matter must be remanded for the issuance of a SSOC.  See 38 C.F.R. § 19.31 (2015).


	(CONTINUED ON NEXT PAGE)




Accordingly, the case is REMANDED for the following action:

Review the record and readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




